UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN WALDEN,
                            Plaintiff,
                       -against-
GOVERNOR ANDREW M. CUOMO; ATTORNEY
GENERAL LETITIA JAMES; ASSISTANT
ATTORNEY GENERAL CHARLES SANDERS;
MAYOR BILL DeBLASIO; JUSTICE ELLEN
GESMER; HON. ARLENE GOLDBERG; HON.
JILL KONVISER; DISTRICT ATTORNEY CYRUS                                   19-CV-6779 (CM)
VANCE JR.; ASSISTANT DISTRICT ATTORNEY
SHIPLA KALRA; COMMISSIONER JAMES                                     ORDER OF DISMISSAL
O’NEILL; DETECTIVE JAMES MEEHAN,
SHIELD # 6445; DETECTIVE STEVE STANLEY,
SHIELD # 3554; COMMISSIONER ANTHONY J.
ANNUCCI; ATTORNEY SUSAN CALVELLO;
ATTORNEY LAWRENCE SCHWARTZ;
ATTORNEY WILLIAM KENDALL; CITY OF
NEW YORK DEPARTMENT OF LAW, OFFICIAL
AND INDIVIDUAL CAPACITY & OFFICIAL
CAPACITY,
                            Defendants.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, currently incarcerated in Orleans Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. 1 By order

dated September 3, 2019, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (IFP). 2



        1
       This action, originally filed in the United States District Court for the Eastern District of
New Yok, was transferred to this Court by order dated July 16, 2019. See Walden v. Cuomo, No.
19-CV-3688 (AMD) (ST) (E.D.N.Y. July 16, 2019).
        2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
                                     STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” A claim is facially plausible if the plaintiff

pleads enough factual detail to allow the court to draw the inference that the defendant is liable

for the alleged misconduct. In reviewing the complaint, the court must accept all well-pleaded

factual allegations as true. But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. After separating legal




                                                    2
conclusions from well-pleaded factual allegations, the court must determine whether those facts

make it plausible – not merely possible – that the pleader is entitled to relief.

                                         BACKGROUND

       Plaintiff John Walden brings this action challenging his 2015 arrest and subsequent

conviction. He asserts that he was wrongfully convicted and that he is being illegally detained.

Plaintiff seeks his release and monetary damages for every day he is illegally detained.

       A review of the records of the New York State Department of Corrections and

Community Supervision reveals that Plaintiff was convicted of two counts of burglary in the

third degree, a Class D felony, and sentenced to an indeterminate term of imprisonment of six to

12 years. See http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ3/WINQ130.

                                           DISCUSSION

A.     Municipal Liability

       Plaintiff’s claims against the City of New York Department of Law must be dismissed.

When a plaintiff sues a municipality such as the City of New York under § 1983, it is not enough

for the plaintiff to allege that one of the municipality’s employees or agents engaged in some

wrongdoing. The plaintiff must show that the municipality itself caused the violation of the

plaintiff’s rights. See Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or

other local government may be liable under this section [1983] if the governmental body itself

‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such

deprivation.”) (quoting Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692

(1978)); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011).

       In other words, to state a § 1983 claim against a municipality, the plaintiff must allege

facts showing (1) the existence of a municipal policy, custom, or practice, and (2) that the policy,

custom, or practice caused the violation of the plaintiff’s constitutional rights. See Jones v. Town


                                                  3
of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown,

520 U.S. 397, 403 (1997) (internal citations omitted). Plaintiff has not alleged in the complaint

that any policy, custom, or practice of the City of New York caused a violation of his rights. His

claims against the City of New York Department of Law are therefore dismissed. 28 U.S.C.

§1915(e)(2)(B)(ii).

B.     Eleventh Amendment

       Plaintiff’s claims against Governor Andrew M. Cuomo, Attorney General Letitia James,

and Assistant Attorney General Charles Sanders are barred by the Eleventh Amendment. “[A]s a

general rule, state governments may not be sued in federal court unless they have waived their

Eleventh Amendment immunity, or unless Congress has abrogated the states’ Eleventh

Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The

immunity recognized by the Eleventh Amendment extends beyond the states themselves to state

agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has not

waived its Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate

the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park

Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). Plaintiff’s § 1983 claims against these Defendants are

therefore barred by the Eleventh Amendment and are dismissed. 28 U.S.C. § 1915(e)(2)(B)(iii).

C.     Judicial Immunity

       Plaintiff’s claims against Justice Ellen Gesmer, Hon. Arlene Goldberg, and Hon. Jill

Konviser must be dismissed. Judges are absolutely immune from suit for damages for any

actions taken within the scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11

(1991). Generally, “acts arising out of, or related to, individual cases before the judge are

considered judicial in nature.” Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even

allegations of bad faith or malice cannot overcome judicial immunity.” Id. (citations omitted).


                                                  4
This is because “[w]ithout insulation from liability, judges would be subject to harassment and

intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51 (2d Cir. 1994). In addition, as amended in

1996, § 1983 provides that “in any action brought against a judicial officer for an act or omission

taken in such officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory

decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff’ s claims against Justice Ellen Gesmer, Hon. Arlene Goldberg, and Hon. Jill

Konviser arise of out of their rulings and actions while presiding over Plaintiff’s criminal

proceedings; such rulings and actions were within the scope of their judicial capacities and

jurisdiction. The Court therefore dismisses Plaintiff’s claims against Justice Ellen Gesmer, Hon.

Arlene Goldberg, and Hon. Jill Konviser under the doctrine of judicial immunity and as

frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i), (iii); Mills v. Fischer, 645 F.3d 176, 177 (2d Cir.

2011) (“Any claim dismissed on the ground of absolute judicial immunity is ‘frivolous’ for

purposes of [the in forma pauperis statute].”); Montero v. Travis, 171 F.3d 757, 760 (2d Cir.

1999) (“A complaint will be dismissed as ‘frivolous’ when ‘it is clear that the defendants are

immune from suit.’” (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989))).

D.     Prosecutorial Immunity

       Plaintiff’s claims against District Attorney Cyrus Vance Jr. and Assistant District Attorney

Shipla Kalra must also be dismissed. Prosecutors are immune from civil suits for damages for

acts committed within the scope of their official duties where the challenged activities are not


                                                  5
investigative in nature but, rather, are “intimately associated with the judicial phase of the

criminal process.” Simon v. City of New York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v.

Pachtman, 424 U.S. 409, 430 (1976)); see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993)

(holding that absolute immunity is analyzed under “functional approach” that “looks to the

nature of the function performed, not the identity of the actor who performed it”). In addition,

prosecutors are absolutely immune from suit for acts that may be administrative obligations but

are “directly connected with the conduct of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344

(2009).

          Here, Plaintiff’s claims against District Attorney Cyrus Vance Jr. and Assistant District

Attorney Shipla Kalra are based on their actions within the scope of their official duties and

associated with the conduct of a trial. Therefore, these claims are dismissed because they seek

monetary relief against Defendants who are immune from suit and as frivolous. 28 U.S.C.

§ 1915(e)(2)(b)(i), (iii); see Collazo v. Pagano, 656 F. 3d 131, 134 (2d Cir. 2011) (holding that

claim against prosecutor is frivolous if it arises from conduct that is “intimately associated with

the judicial phase of the criminal process”).

E.        Private Defendants

          A claim for relief under § 1983 must allege facts showing that each defendant acted under

the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private

parties are therefore not generally liable under the statute. Sykes v. Bank of America, 723 F.3d

399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S.

288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002)

(“[T]he United States Constitution regulates only the Government, not private parties.”). Absent

special circumstances suggesting concerted action between an attorney and a state representative,

see Nicholas v. Goord, 430 F.3d 652, 656 n.7 (2d Cir. 2005) (citing Adickes v. S.H. Kress & Co.,


                                                   6
398 U.S. 144, 152 (1970)), the representation of a defendant by private counsel in state criminal

proceedings does not constitute the degree of state involvement or interference necessary to

establish a claim under § 1983, regardless of whether that attorney is privately retained, court-

appointed, or employed as a public defender. See Bourdon v. Loughren, 386 F.3d 88, 90 (2d Cir.

2004) (citing Polk Cnty. v. Dodson, 454 U.S. 312, 324-25 (1981)); see also Schnabel v.

Abramson, 232 F.3d 83, 87 (2d Cir. 2000) (holding that legal aid organization ordinarily is not a

state actor for purposes of § 1983).

       Because Attorneys Susan Calvello, Lawrence Schwartz, and William Kendall are private

parties who do not work for any state or other government body, Plaintiff has not stated a claim

against them under § 1983. 28 U.S.C. § 1915(e)(2)(B)(ii).

F.     Personal Involvement

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

defendants’ direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A defendant may not be held liable under § 1983

solely because that defendant employs or supervises a person who violated the plaintiff’s rights.

See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government officials may not be held liable

for the unconstitutional conduct of their subordinates under a theory of respondeat superior.”).

An individual defendant can be personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.



                                                 7
Colon, 58 F.3d at 873. 3

       Plaintiff does not allege any facts showing how Mayor Bill DeBlasio, Commissioner

James O’Neill, and Commissioner Anthony Annucci were personally involved in the events

underlying his claims. Plaintiff’s claims against these Defendants are therefore dismissed for

failure to state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

G.     Heck v. Humphrey

       Because Plaintiff was convicted and because he does not allege that the conviction was

reversed, expunged, or otherwise declared invalid, the Court must dismiss Plaintiff’s § 1983

claims of false arrest and malicious prosecution. These claims are barred by the favorable

termination rule set forth in Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). The United States

Supreme Court has explained:

       that a state prisoner’s § 1983 action is barred (absent prior invalidation) – no matter the
       relief sought (damages or equitable relief), no matter the target of the prisoner’s suit
       (state conduct leading to conviction or internal prison proceedings) – if success in that
       action would necessarily demonstrate the invalidity of confinement or its duration.

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (italics in original); see Heck, 512 U.S. at 486-87

(“[I]n order to recover damages for [an] allegedly unconstitutional conviction or imprisonment,

or for other harm caused by actions whose unlawfulness would render a conviction or sentence

invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas

corpus[.]”).


       3
         “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)]
may have heightened the requirements for showing a supervisor’s personal involvement with
respect to certain constitutional violations,” the Second Circuit has not yet examined that issue.
Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).


                                                 8
        Because success on Plaintiff’s § 1983 claims would necessarily imply the invalidity of

his conviction, and because Plaintiff has not alleged that his conviction was overturned or

otherwise invalidated, Heck’s favorable termination rule bars these claims for money damages.

See Perez v. Cuomo, No. 09-CV-1109 (SLT), 2009 WL 1046137, at *7 (E.D.N.Y. Apr. 17, 2009)

(“Since plaintiff’s conviction remains valid, plaintiff’s claim for violation of his right to a fair

trial is not cognizable under § 1983.”). The Court must therefore dismiss Plaintiff’s § 1983

claims of false arrest and malicious prosecution. See 28 U.S.C. § 1915(e)(2)(b)(ii).

H.      Section 1983 as Habeas Corpus Relief

        Plaintiff may not obtain release from custody in a § 1983 action; he can only obtain such

relief by bringing a petition for a writ of habeas corpus under 28 U.S.C. § 2254. See Wilkinson v.

Dotson, 544 U.S. 74, 78-82 (2005) (citing Preiser v. Rodriguez, 411 U.S. 475 (1973)) (noting

that writ of habeas corpus is sole remedy for prisoner seeking to challenge the fact or duration of

his confinement). A state prisoner may not circumvent the exhaustion requirement for habeas

corpus relief by requesting release from custody in a civil action. Preiser, 411 U.S. at 489-90.

        To the extent that this submission can be construed as a § 2254 petition, the petition must

be dismissed because it does not demonstrate that plaintiff has exhausted his available state

remedies in accordance with 28 U.S.C. § 2254(b) and (c). 4 See Coleman v. Thompson, 501 U.S.

722, 731 (1991) (“[A] state prisoner’s federal habeas petition should be dismissed if the prisoner



        4
         Plaintiff should note that under the Antiterrorism and Effective Death Penalty Act of
1996, which modified the habeas corpus statutes, a person in state custody must generally file a
§ 2254 petition within one year from the latest of four benchmark dates: (1) when the judgment
of conviction becomes final; (2) when a government-created impediment to making such a
motion is removed; (3) when the constitutional right asserted is initially recognized by the
Supreme Court, if it has been made retroactively available to cases on collateral review; or
(4) when the facts supporting the claim(s) could have been discovered through the exercise of
due diligence. See 28 U.S.C. § 2244(d).


                                                   9
has not exhausted available state remedies as to any of his federal claims.”). Plaintiff may file a

petition for a writ of habeas corpus once all available state remedies have been exhausted.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

I.     Litigation History

       This is Plaintiff’s second action challenging this arrest and subsequent conviction. The

first action was also filed in the United States District Court for the Eastern District of New York

and transferred to this Court. See Walden v. The New York Cnty. Dist. Atty. Office, ECF 1:17-

CV-9370, 1 (S.D.N.Y. Jan. 3, 2018). That action was dismissed for failure to state a claim and

for seeking monetary relief against Defendants who are immune from such relief. Id. at ECF No.

9. By Mandate issued on April 16, 2018, the United States Court of Appeals for the Second

Circuit deemed the appeal in default for Plaintiff’s failure to pay the filing fee or to move to

proceed IFP. Id. at ECF No. 12. Plaintiff has filed an amended complaint in that closed case. Id.

at ECF No. 13. By order dated September 12, 2019, the Court construed Plaintiff’s amended

complaint as a motion for reconsideration and denied the motion. Id. at ECF No. 16.

       The Prison Litigation Reform Act (PLRA) includes the following “three-strikes”

provision:

       In no event shall a prisoner bring a civil action ... if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or appeal in a
       court of the United States that was dismissed on the grounds that it is frivolous,
       malicious, or fails to state a claim upon which relief may be granted, unless the prisoner
       is under imminent danger of serious physical injury.




                                                 10
28 U.S.C. § 1915(g). This action is the second IFP action Plaintiff has filed while a prisoner that

has been dismissed on “strike” grounds. Plaintiff is cautioned that if he files another action while

a prisoner and that action is dismissed and proves to be a “strike,” the Court will be required

under the “three-strikes” provision to deny him IFP status in future actions he files while a

prisoner, unless he alleges that he is under imminent danger of serious physical injury.

         The Court also warns Plaintiff that further vexatious, frivolous, or nonmeritorious

litigation in this Court can also result in an order barring Plaintiff from filing new actions IFP

unless he receives prior permission. See 28 U.S.C. § 1651.

                                          CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed IFP under 28 U.S.C.

§ 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). All other requests are

denied as moot.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     September 24, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                 11
